Title: Andrew Ellicott to Thomas Jefferson, 3 June 1812
From: Ellicott, Andrew
To: Jefferson, Thomas


          Dear Sir Lancaster June 3d 1811 1812 
          I have just returned from determining the long disputed boundary between the states of Georgia, and N. Carolina.—The position of that part of the U. S. is laid down very erroniously in our maps, and the strip of country ceded by the state of S. Carolina, to the U. S. and by the U. S. to the state of Georgia, never had any existence but on paper; because, the most northern source of the Savannah river rises north of the 35th degree of N. latitude, and not south of it as has heretofore been supposed.
          During this excursion, I have made a considerable number of astronomical observations, exclusive of those used for the determination of the boundary, particularly on the eclipse of the sun on the 17th of September last, and on the comet, which I shall forward to the National Institute as soon as I have leisure from the cultivation of my garden, (which I have to labour with my own hands), to make out the results—Our operations were performed in a very interesting part of the country, on account of the numerous mountains, stupendous precipices of granite rocks, and beautiful cascades.—The altitude of the Table mountain in S. Carolina, I found to be 1600 feet above the Saludy. The Table rock, which forms the top of the mountain, may be considered a real curiosity, its sides in some places are perpendicular, for the space with an altitude of 300 feet.
          As I intend publishing some account of that part of the U. S. it would now be unnecessary to go into any detail, as I shall furnish you with a copy.
          I am sir, with due respect and esteem, your friend & Hbl servtAndw Ellicott.
        